UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1036


PHILLIP O’BRIANT,

                    Plaintiff - Appellant,

             v.

MAYOR AND CITY COUNCIL OF BALTIMORE CITY; CATHERINE PUGH,
Mayor; BALTIMORE CITY POLICE DEPARTMENT; DONALD BURNS, OFC;
RUSSELL MERRITT, OFC; JOY PHILLIPS, Assistant Public Defender; JAN
ALEXANDER, Assistant State’s Attorney,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:18-cv-02614-GLR)


Submitted: May 1, 2019                                            Decided: May 3, 2019


Before MOTZ, AGEE, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip O’Briant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Phillip O’Briant appeals the district court’s order dismissing his 42 U.S.C. § 1983

(2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. See O’Briant v. Mayor of Balt. City, No. 1:18-cv-02614-GLR (D. Md. Sept. 28,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2